DETAILED ACTION
This office action is in response to the above identified application filed on May 22, 2020. The application contains claims 1-20. 
Claims 1-20 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application, filed on May 22, 2020, claims priority from Provisional Application 62853289, filed on May 28, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on July 01, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the second biographic input" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 9 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 19 recites the limitation "the request" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 19 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 19 recites the limitation "the second biographic input" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 19 is indefinite and rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-10 do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is software per se.  
Claim 1 recites a system comprising three components: “a computing device”, “a biographic parameter module”, and “a chaining module”. The disclosure does not indicate that “a computing device”, “a biographic parameter module”, or “a chaining module” is necessarily hardware. 
In the specification, paragraph [0011] states that “Biographic parameter module 108 may be implemented as any suitable hardware and/or software module”, and paragraph [0022] states that “Chaining module 148 may include any suitable hardware or software module”. Apparently, both “a biographic parameter module” and “a chaining module” may be software only. 
Regarding the third component “a computing device”, paragraph [0009] states "... A computing device 104 may include any computing device as described herein, including without limitation a microcontroller, microprocessor, digital signal processor (DSP) and/or system on a chip (SoC). ...". This statement is not a clear definition of “a computing device”. And because “include” or “including” as underlined in the quote above is open-ended, it leaves open that “a computing device” may be software only. Additionally, Fig. 1 illustrates a computing device 104 but does not show the computing device includes a processor. Combining all the evidence above, “a computing device” may be software per se. 
The broadest reasonable interpretation of these components in light of the specification includes computer instructions only, which makes the claimed system software per se. Therefore, claim 1 is rejected under 35 U.S.C. 101.
Dependent claims 2-10 do not add any structure to the claims and are likewise rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinearson et al. (US 20130173531 A1).

With regard to claim 1,
Rinearson teaches
a system for chaining biographic inputs using artificial intelligence (Abstract: synchronize collaborative content in the story. Fig. 30 illustrates such a system. Fig. 8C; [0208]: incorporate any suitable unsupervised machine learning technique to determine story importance, wherein unsupervised machine learning technique corresponds to “artificial intelligence” and synchronizing collaborative content teaches “chaining biographic inputs” as will be explained in details below) the system comprising: 
a computing device (Fig. 30; [0513]: computing devices 3012); 
a biographic parameter module operating on the computing device (Fig. 30, [0517]-[0529]: one or more modules 3020 operate on computing devices 3012) wherein the biographic parameter module is configured to: 
receive a first biographic input, wherein the first biographic input identifies a user (Fig. 4, step 420; [0125]: receive one or more stories using the interface 100 of Fig. 1A. Fig. 1A, story type 132; [0084]: story type may be biography and autobiography, hence, the one or more stories corresponds to “a first biographic input”. Fig. 1A; [0077]: associate the stories with a contributor lifeline and/or other storylines, wherein the association identifies “a user”, for example, a contributor); 
parse the first biographic input to retrieve a key element (Fig. 1A; [0076]: using natural language processing (or other suitable text processing techniques) to extract time and/or location information from story text teaches "parse the first biographic input" and the extracted time and/or location information are examples of “a key element”); and 
retrieve an element of stored data relating to the key element wherein the element of stored data further comprises a plurality of biographic inputs (Fig. 4, step 450; [0129]-[0130]: query the datastore to identify stories that intersect with the timeframe and location of the intersection criteria. [0115]-[0116]: the intersection criteria may be derived from the intersection metadata of the story. Hence, the one or more intersecting stories thus retrieved are related to the extracted time and/or location information of the story, i.e., “the key element”, and the identified intersecting stores as a whole corresponds to “an element of stored data” that comprises multiple stories, i.e., “a plurality of biographic inputs”); and 
a chaining module operating on the computing device (Fig. 30, [0517]-[0529]: one or more modules 3020 operate on computing devices 3012) wherein the chaining module is configured to: 
receive the first biographic input and the element of stored data from the biographic parameter module (Fig. 7A; [0186]-[0187]: receive intersection criteria derived from a story and a plurality of stories in an intersection space of the story, wherein the plurality of stories corresponds to “the element of stored data” and receiving the story, i.e., “the first biographic input”, has been discussed above. In addition, receiving the intersection criteria, which are derived from the story, indicates receiving and processing the story, “the first biographic input”, as well); 
evaluate the first biographic input and the element of stored data to determine a relation between the first biographic input and the element of stored data (Fig. 7A; [0188]-[0189]; Fig. 7B; [0190]-[0192]: compare the timeframe of each of the stories to the intersection criteria timeframe (referred to as the "prevailing time") to determine a relative ordering of the stories, wherein a relative ordering in terms of timeframe corresponds to “a relation between the first biographic input and the element of stored data”); and 
chain the first biographic input and the element of stored data (Fig. 7A; [0189]; Fig. 7B; [0190]-[0192]: determine a relative ordering of the stories and/or assign a timeframe relevance metric thereto, and order the stories in chronological order, wherein ordering the input story and the intersecting stories in a temporal order corresponds to “chain”).

With regard to claim 2,
Rinearson teaches
the system of claim 1, wherein the biographic parameter module is configured to receive the first biographic input from a user device ([0068]: receive a story from a computing device, such as a personal computer, handheld device, or the like (e.g., laptop computer, smart phone, tablet computer, etc.), all of which read on “a user device”).

With regard to claim 3,
Rinearson teaches
the system of claim 1, wherein the biographic parameter module is configured to receive the first biographic input from a user network device (Fig. 31, step 3130; [0538]-[0542]: receive collaborative content pertaining to the story content from one or more contributors, including from the "audience" of the virtual space and/or the author of the story content, wherein the user computing devices 3030 in Fig. 30, when used by the "audience", corresponds to a device used by a member in the author's network, i.e., "a user network device").

With regard to claim 4,
Rinearson teaches
the system of claim 1, wherein the biographic parameter module is further configured to: 
generate a query utilizing the first biographic input (Fig. 4, step 450; [0129]: query the datastore to identify stories that intersect with the timeframe and location of the intersection criteria. [0115]-[0116]: the intersection criteria may be derived from the intersection metadata of the story, wherein querying the database inherently teaches “generate a query” and the query is based on the intersection metadata of the story, i.e., “utilizing the first biographic input”); and 
retrieve the element of stored data utilizing the query (Fig. 4, step 450; [0129]: query the datastore to identify stories that intersect with the timeframe and location of the intersection criteria, wherein the identified intersecting stories as a whole corresponds to “the element of stored data”).

With regard to claim 5,
Rinearson teaches
the system of claim 4, wherein the query relates to a category (Fig. 4, step 440; [0127]: the intersection criteria received may comprise a timeframe and location. [0122]: the intersection criteria may be combined with descriptive tag criteria to identify a subset of the intersecting stories that relate to a particular event (e.g., are tagged with a particular descriptive tag), wherein either location or a particular descriptive tag relating to a particular event corresponds to “a category”).

With regard to claim 6,
Rinearson teaches
the system of claim 4, wherein the query relates to a participant ([0122]: a timeframe and location intersection criteria may be combined with other metadata criteria to "filter" the intersecting stories, and the metadata criteria may include story participant(s). Fig. 4, step 450; [0130]: a "participant" filter may be used to identify the stories in which a particular user appears).

With regard to claim 7,
Rinearson teaches
the system of claim 1, wherein the biographic parameter module is further configured to: 
classify, the first biographic input to a life theme using a first classification algorithm ([0204]; [0208]: use any suitable unsupervised machine learning technique (e.g., k-means clustering, quality threshold clustering, etc.) to cluster stories based on the intersection criteria. [0054]: timeframe "graduation day" or "senior year". [0122]: a timeframe and location intersection criteria may be combined with other metadata criteria, for example, descriptive tag criteria, to identify a subset of the intersecting stories that relate to a particular event., wherein k-means clustering is an example of "a first classification algorithm", and timeframe "graduation day" or "senior year" and a particular event with a descriptive tag are examples of "a life theme"); and 
retrieve an element of stored data relating to the life theme (Fig. 4, step 450; [0129]: query the datastore to identify stories that intersect with the timeframe and location of the intersection criteria in combination with other metadata criteria, wherein the identified intersecting stories correspond to “an element of stored data relating to the life theme”).

With regard to claim 10,
Rinearson teaches
the system of claim 1, wherein the chaining module is further configured to: 
receive a second biographic input from a user network device (Fig. 31, step 3130; [0538]-[0542]: receive collaborative content pertaining to the story content from one or more contributors, including from the "audience" of the virtual space and/or the author of the story content, wherein collaborative content received from the “audience” corresponds to “a second biographic input”, and the user computing devices 3030 in Fig. 30, when used by the "audience", corresponds to "a user network device"); and 
chain the second biographic input to the first biographic input (Fig. 31, step 3140; [0540]: synchronize the collaborative content streams with presentation of the story content in the virtual space, wherein, as discussed in the parent claim above, the synchronization orders the stories in chronological order, i.e., “chain the second biographic input to the first biographic input”).

With regard to claim 11,
Rinearson teaches
a method of chaining biographic inputs using artificial intelligence (Abstract: synchronize collaborative content in the story. Fig. 8C; [0208]: incorporate any suitable unsupervised machine learning technique to determine story importance, wherein unsupervised machine learning technique corresponds to “artificial intelligence” and synchronizing collaborative content teaches “chaining biographic inputs” as will be explained in details below) the method comprising: 
receiving by a computing device (Fig. 30; [0513]: computing devices 3012), a first biographic input wherein the first biographic input identifies a user (Fig. 4, step 420; [0125]: receive one or more stories using the interface 100 of Fig. 1A. Fig. 1A, story type 132; [0084]: story type may be biography and autobiography, hence, the one or more stories corresponds to “a first biographic input”. Fig. 1A; [0077]: associate the stories with a contributor lifeline and/or other storylines, wherein the association identifies “a user”, for example, a contributor); 
parsing by the computing device, the first biographic input to retrieve a key element (Fig. 1A; [0076]: using natural language processing (or other suitable text processing techniques) to extract time and/or location information from story text teaches "parse the first biographic input" and the extracted time and/or location information are examples of “a key element”); 
retrieving by the computing device, an element of stored data relating to the key element wherein the element of stored data further comprises a plurality of biographic inputs (Fig. 4, step 450; [0129]-[0130]: query the datastore to identify stories that intersect with the timeframe and location of the intersection criteria. [0115]-[0116]: the intersection criteria may be derived from the intersection metadata of the story. Hence, the one or more intersecting stories thus retrieved are related to the extracted time and/or location information of the story, i.e., “the key element”, and the identified intersecting stores as a whole corresponds to “an element of stored data” that comprises multiple stories, i.e., “a plurality of biographic inputs”); 
evaluating by the computing device, the first biographic input and the element of stored data to determine a relation between the first biographic input and the element of stored data (Fig. 7A; [0188]-[0189]; Fig. 7B; [0190]-[0192]: compare the timeframe of each of the stories to the intersection criteria timeframe (referred to as the "prevailing time") to determine a relative ordering of the stories, wherein a relative ordering in terms of timeframe corresponds to “a relation between the first biographic input and the element of stored data”); and 
chaining by the computing device, the first biographic input and the element of stored data (Fig. 7A; [0189]; Fig. 7B; [0190]-[0192]: determine a relative ordering of the stories and/or assign a timeframe relevance metric thereto, and order the stories in chronological order, wherein ordering the input story and the intersecting stories in a temporal order corresponds to “chain”).

With regard to claim 12,
Rinearson teaches
the method of claim 11, wherein the computing device receives the first biographic input from a user device ([0068]: receive a story from a computing device, such as a personal computer, handheld device, or the like (e.g., laptop computer, smart phone, tablet computer, etc.), all of which read on “a user device”).

With regard to claim 13,
Rinearson teaches
the method of claim 11, wherein the computing device receives the first biographic input from a user network device (Fig. 31, step 3130; [0538]-[0542]: receive collaborative content pertaining to the story content from one or more contributors, including from the "audience" of the virtual space and/or the author of the story content, wherein the user computing devices 3030 in Fig. 30, when used by the "audience", corresponds to a device used by a member in the author's network, i.e., "a user network device").

With regard to claim 14,
Rinearson teaches
the method of claim 11, wherein retrieving the element of stored data further comprises: 
generating a query utilizing the first biographic input (Fig. 4, step 450; [0129]: query the datastore to identify stories that intersect with the timeframe and location of the intersection criteria. [0115]-[0116]: the intersection criteria may be derived from the intersection metadata of the story, wherein querying the database inherently teaches “generate a query” and the query is based on the intersection metadata of the story, i.e., “utilizing the first biographic input”); and 
retrieving the element of stored data utilizing the query (Fig. 4, step 450; [0129]: query the datastore to identify stories that intersect with the timeframe and location of the intersection criteria, wherein the identified intersecting stories as a whole corresponds to “the element of stored data”).

With regard to claim 15,
Rinearson teaches
the method of claim 14, wherein the query relates to a category (Fig. 4, step 440; [0127]: the intersection criteria received may comprise a timeframe and location. [0122]: the intersection criteria may be combined with descriptive tag criteria to identify a subset of the intersecting stories that relate to a particular event (e.g., are tagged with a particular descriptive tag), wherein either location or a particular descriptive tag relating to a particular event corresponds to “a category”).

With regard to claim 16,
Rinearson teaches
the method of claim 14, wherein the query relates to a participant ([0122]: a timeframe and location intersection criteria may be combined with other metadata criteria to "filter" the intersecting stories, and the metadata criteria may include story participant(s). Fig. 4, step 450; [0130]: a "participant" filter may be used to identify the stories in which a particular user appears).

With regard to claim 17,
Rinearson teaches
the method of claim 11, wherein retrieving the element of stored data further comprises: 
classifying the first biographic input to a life theme using a first classification algorithm ([0204]; [0208]: use any suitable unsupervised machine learning technique (e.g., k-means clustering, quality threshold clustering, etc.) to cluster stories based on the intersection criteria. [0054]: timeframe "graduation day" or "senior year". [0122]: a timeframe and location intersection criteria may be combined with other metadata criteria, for example, descriptive tag criteria, to identify a subset of the intersecting stories that relate to a particular event., wherein k-means clustering is an example of "a first classification algorithm", and timeframe "graduation day" or "senior year" and a particular event with a descriptive tag are examples of "a life theme"); and 
retrieving an element of stored data relating to the life theme (Fig. 4, step 450; [0129]: query the datastore to identify stories that intersect with the timeframe and location of the intersection criteria in combination with other metadata criteria, wherein the identified intersecting stories correspond to “an element of stored data relating to the life theme”).

With regard to claim 20,
Rinearson teaches
the method of claim 11 further comprising: 
receiving a second biographic input from a user network device (Fig. 31, step 3130; [0538]-[0542]: receive collaborative content pertaining to the story content from one or more contributors, including from the "audience" of the virtual space and/or the author of the story content, wherein collaborative content received from the “audience” corresponds to “a second biographic input”, and the user computing devices 3030 in Fig. 30, when used by the "audience", corresponds to "a user network device"); and 
chaining the second biographic input to the first biographic input (Fig. 31, step 3140; [0540]: synchronize the collaborative content streams with presentation of the story content in the virtual space, wherein, as discussed in the parent claim above, the synchronization orders the stories in chronological order, i.e., “chain the second biographic input to the first biographic input”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rinearson et al. (US 20130173531 A1), in view of CAI et al. (US 20180349790 A1).

With regard to claim 8,
As discussed in claim 1, Rinearson teaches all the limitation therein.
Rinearson does not explicitly teach
the system of claim 1, wherein the chaining module is further configured to: 
generate a biographic learner, wherein the biographic learner learns user milestones by evaluating biographic inputs relating to a user, using a machine-learning process; and 
create a milestone label for the first biographic input and the element of stored data.
CAI teaches
the system of claim 1, wherein the chaining module is further configured to: 
generate a biographic learner, wherein the biographic learner learns user milestones by evaluating biographic inputs relating to a user, using a machine-learning process (Fig. 1; [0028]; [0035]; [0039]-[0042]; Abstract: machine learning system 100 trains machine learning model 10 using training set 108 generated from time-series data obtained from observations 200 collected on individuals, and training set 108 includes a feature vector 142 and a label 162, wherein machine learning model 10 corresponds to “a biographic learner” and label 162 is with respect to a particular time period thus corresponds to “user milestones”); and 
create a milestone label for the first biographic input and the element of stored data (Fig. 1; [0041]: machine learning system 100 executes the trained machine learning model 10 to process newly observed events and make a prediction or forecast of an outcome from the newly observed events. [0023]: a prediction or forecast is based on a “label” (reference output) that represents an outcome to arrive at a generalized representation between the features and the label given new features, hence, “create a milestone label”, and newly observed events correspond to “the first biographic input and the element of stored data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinearson to incorporate the teachings of CAI to generate a biographic learner, wherein the biographic learner learns user milestones by evaluating biographic inputs relating to a user, using a machine-learning process, and create a milestone label for the first biographic input and the element of stored data. Doing so would train a machine learning algorithm to discover meaningful or non-trivial relationships in a set of training data and produce a generalization of these relationships that can be used to interpret new, unseen data as taught by CAI ([0001]).

With regard to claim 9,
As discussed in claim 8, Rinearson and CAI teach all the limitation therein.
Rinearson further teaches
the system of claim 8, wherein the chaining module is further configured to: 
utilize the milestone label to generate a request for the second biographic input ([0412]: use descriptive tags of the missed connection (e.g., "dinner party") to generate a request to identify a user at the network-accessible service, wherein descriptive tags correspond to “the milestone label”); and 
transmit the request for the second biographic input to a user network device ([0420]: present candidate missed connection users to the requesting user. [0427]: introduce the users to one another identifying the timeframe, location, interested person(s), and/or participants at the missed connection event (e.g., "We met at Sally's dinner party". [0433]-[0434]: a story describing a missed connection may be received and published on the network-accessible service (e.g., website). Since a response has been received, "transmit the request ... to a user network device" is inherently taught).

With regard to claim 18,
As discussed in claim 11, Rinearson teaches all the limitation therein.
Rinearson does not explicitly teach
the method of claim 11, wherein evaluating the first biographic input further comprises: 
generating a biographic learner, wherein the biographic learner learns user milestones by evaluating biographic inputs relating to a user using a machine-learning process; and 
creating a milestone label for the first biographic input and the element of stored data.
CAI teaches
the method of claim 11, wherein evaluating the first biographic input further comprises: 
generating a biographic learner, wherein the biographic learner learns user milestones by evaluating biographic inputs relating to a user using a machine-learning process (Fig. 1; [0028]; [0035]; [0039]-[0042]; Abstract: machine learning system 100 trains machine learning model 10 using training set 108 generated from time-series data obtained from observations 200 collected on individuals, and training set 108 includes a feature vector 142 and a label 162, wherein machine learning model 10 corresponds to “a biographic learner” and label 162 is with respect to a particular time period thus corresponds to “user milestones”); and 
creating a milestone label for the first biographic input and the element of stored data (Fig. 1; [0041]: machine learning system 100 executes the trained machine learning model 10 to process newly observed events and make a prediction or forecast of an outcome from the newly observed events. [0023]: a prediction or forecast is based on a “label” (reference output) that represents an outcome to arrive at a generalized representation between the features and the label given new features, hence, “create a milestone label”, and newly observed events correspond to “the first biographic input and the element of stored data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rinearson to incorporate the teachings of CAI to generate a biographic learner, wherein the biographic learner learns user milestones by evaluating biographic inputs relating to a user, using a machine-learning process, and create a milestone label for the first biographic input and the element of stored data. Doing so would train a machine learning algorithm to discover meaningful or non-trivial relationships in a set of training data and produce a generalization of these relationships that can be used to interpret new, unseen data as taught by CAI ([0001]).

With regard to claim 19,
As discussed in claim 18, Rinearson and CAI teach all the limitation therein.
Rinearson further teaches
the method of claim 18 further comprising: 
utilizing the milestone label to generate the request for the second biographic input ([0412]: use descriptive tags of the missed connection (e.g., "dinner party") to generate a request to identify a user at the network-accessible service, wherein descriptive tags correspond to “the milestone label”); and 
transmitting the request for the second biographic input to a user network device ([0420]: present candidate missed connection users to the requesting user. [0427]: introduce the users to one another identifying the timeframe, location, interested person(s), and/or participants at the missed connection event (e.g., "We met at Sally's dinner party". [0433]-[0434]: a story describing a missed connection may be received and published on the network-accessible service (e.g., website). Since a response has been received, "transmit the request ... to a user network device" is inherently taught).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAOQIN HU/Examiner, Art Unit 2168